NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


MARK SCHEPISI and LAURA SCHEPISI,                              Civil Action No.: 18-15006 (JLL)

                     Plaintiffs.                                            OPiNION



SANTANDER BANK, N.A., PHH MORTGAGE.
et cii.,

                    Defendants.



LINARES. Chief District Judge.

       This matter comes before the Court by way of a Motion to Dismiss the Complaint filed by

Defendants PHH Mortgage (‘PHH”) and Santander Bank, N.A. (“Santander”), pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. (ECF No. 7). Plaintiffs Mark and Laura Schepisi

have submitted an Opposition to Defendants’ Motion, (ECF No. 11), to which Defendants have

replied, (ECF No. 22). The Court decides this matter without oral argument pursuant to Rule 78

of the Federal Rules of Civil Procedure.        For the reasons set forth below, the Court grants

Defendants’ Motion to Dismiss in part, dismisses Count IV of the Complaint without prejudice,

and declines to address Counts I through III and Count V of the Complaint at this time.




                                      I.   BACKGROUND’

       In May of2006, Plaintiffs purchased a home located at 254 Fairview Avenue in Rutherford,



This background is derived from allegations in the Complaint. (ECF No. 1—1 (“Compl.”)), which the Court
accepts as true at this state of the proceedins. Sec Aiston v. Countmiicic Fin. Co,7,., 585 F.3d 753. 758
(3d Cir. 2009).
New Jersey, obtaining a mortgage of S4$0,000.00 from Interchange Bank.                           (Compi.   ¶    1—2).

Interchange Bank then assigned Plaintiffs’ mortgage to Defendant P1-11-I, who then assigned the

mortgage to Mortgage Electronic Registration Systems, Inc. (“MERS”). (Compi. ¶ 3—4). Finally,

in May of 2014, MERS assigned Plaintiffs’ mortgage to Defendant Santander. (Compl.                      ¶ 5).   PHH

remained Plaintiffs’ mortgage servicer even following the May 2014 assignment and continued to

accept Plaintiffs’ mortgage payments. (Compi.                 ¶ 6).
                  In October of 2016, Plaintiffs began to experience financial difficulties, and, facing the

prospect of foreclosure of their home, inquired about the process of applying for a mortgage

modification with PHH.                (Cornpl.   ¶   7, 20—21).       Plaintiffs eventually submitted a mortgage

modification application to PHH in February of 2017. (Compi.                    ¶J 23).   Following the submission

of their application, Plaintiffs “contacted PHH Mortgage via telephone several times each week”

to inquire about the status of their application, and during those calls Plaintiffs “were transferred

to   .   .   .   different individual[s] who had no knowledge of the application and provided no assistance

in processing the application.” (Compl               ¶ 24).   PI-lH representatives contacted Plaintiffs twice in

March of 201 7 to request additional documentation. and Plaintiffs promptly complied with both

requests. (Compi.             ¶   25—27). Throughout April of 2017, Plaintiffs continued to check on the

status of their application, leaving a total of seven voice messages for the PHH case manager

assigned to Plaintiffs’ account. and were informed by PHH representatives on occasion that

Plaintiffs’ documentation could not be located or had not been entered into the computer system.

(Compl.            ¶   28—29, 32). On one occasion, Mr. Schepisi “received an assurance from [a PHH]

representative that the modification application would be reviewed and processed.” (Compi. ¶ 30).

Mr. Schepisi contacted PHH in writing on two occasions in April of 2017 to express frustration

with PHH’s lack of response, “despite repeated assurances from [PHH representatives] that the



                                                              2
Plaintiffs’ application.   .   .   would be properly processed and considered.” (Compi.   ¶ 33).   Plaintiffs

ultimately received notice that their mortgage modification application had been denied. (Compi.

¶ 9).
        In September of 2017, Santander filed a foreclosure action against Plaintiffs in the Superior

Court of New Jersey, Chancery Division, Docket No. F-021875-17. (ECF No. 7-3 at 2 1—29).

Plaintiffs filed a motion to dismiss the foreclosure action, (ECF No. 7-3 at 47—84), which Judge

Robert P. Conillo denied on December 1, 2017, (ECF No. 7-3 at 123—31). In April of 201$,

Plaintiffs refinanced their mortgage, though they allege that they were required to accept an interest

rate higher than the interest rate on the mortgage they sought to modify with PHH. (Compl.                ¶f
62—63). As a result of Plaintiffs’ refinancing decision, the parties stipulated to the dismissal of the

foreclosure action on May 10, 2018. (ECF No. 7-3 at 140).

        On August 17, 2018, Plaintiffs filed this action in the Superior Court of New Jersey, Law

Division, Bergen County, alleging that Defendants’ conduct violated the New Jersey Consumer

Fraud Act, N.J.S.A. 56:8—1 etseq. (“NJCFA”), the implied covenant of good faith and fair dealing,

the Truth in Lending Act, 15 U.S.C.                §   1601 et seq. (“lILA”), the Real Estate Settlement

Procedures Act, 12 U.S.C.             §   2601 et seq. (“RESPA”), and the common law of negligent

misrepresentation. (Compl.           ¶ 36—68).     On October 16, 2018, Santander removed this action to

this Court pursuant 28 U.S.C.             §   1331 and 1441. (ECf No. 1). Both Santander and PHH now

move to dismiss, arguing that the Complaint fails to state a claim for relief. (ECf No. 7).



                                          II.    LEGAL STANDARD

        To withstand a motion to dismiss for failure to state a claim, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”



                                                           3
Ashcrofl v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell At!. Corp.       1’.   Iwonibli’. 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the cocirt to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 67$ (citing Thi’ombly, 550 U.S. at 556). “The plaLisibibty standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twomb!, 550 U.S. at 556).

         To determine the sufficiency of a complaint under Ihomblv and Iqbcd in the Third Circuit,

the Court lutist take three steps. “First, it must ‘tak[e] note of the elements a plaintiff mttst plead

to state a claim.’     Second, it should identify allegations that, ‘because they are no more than

conclusions, are not entitled to the assctmption of truth.’ Finally, ‘[w]hen there are well—pleaded

factual allegations, a court should assume their veracity and then determine whether they plausibly

give rise to an entitlement for relief.” Connelly i. Lane Constr. Corp., $09 F.3d 780, 787 (3d Cir.

2016) (quoting Iqbctl. 556 U.S. at 675, 679) (citations omitted).



                                        III.   ANALYSIS

A.       RESPA

         Plaintiffs claim that Defendants’ conduct violated The Real Estate Settlement Procedures

Act, 12 U.S.C.   §   2601 etseq. (“RESPA”). and two of its administrative implementing regulations,

collectively known as “Regulation X”—those governing error resolution procedures, 12 C.F.R.

§   1024.35. and loss mitigation procedures, 12 C.F.R.   §   1024.41. (Compl.     ¶ 5 1—63).


         1.      Error Resolution Procedures

         RESPA establishes a mechanism for borrowers to obtain information from and to contest



                                                   4
errors made by their mortgage servicers. RBSPA requires a servicer to respond to any “qualified

written request” from a borrower—defined as a “written correspondence” from the borrower to

the servicer that (1) identifies the borrower and the borrower’s account; and (2) either asserts an

error in the borrower’s account or requests information related to the servicing of the borrower’s

account 12 U.S.C. § 2605(e)(1). A servicer that receives a formal notice of error (“NOE from

a borrower must comply with RESPA regulations governing error resolution procedures, which

define a NOB as “any written notice from the borrower that asserts an error and that includes the

name of the borrower, information that enables the servicer to identify the borrower’s mortgage

loan account, and the error the borrower believes has occurred.” 12 C.F.R.     § 1024.35(a). The
regulation enumerates ten “covered errors” that a borrower may contest, as well as “[a]ny other

error relating to the servicing of a borrower’s mortgage loan.” Id. § 1024.35(bXlHlO), (11). In

general, within five days of receiving a NOB, a servicer must issue a written response

aclmowledng receipt and notifying the borrower either that the error has been corrected or that

the servicer, after a reasonable investigation, has determined that no error occurred.          Id.

§ 1024.35(e)(1)(i)(AHB); see also Bukowski i Wells Fargo Bank NA., No. 17-3253,2018 WL
6584119, at 2 (3d Cir. Dec. 13, 2018).

       Plaintiffs claim that Defendants failed to comply with their duties under 12 C.F.R.

§ 1024.35 by failing to efficiently process and ultimately denying Plaintiffs’ loan modification
application. (Compl. 52). Defendants argue that the Complaint fails to allege sufficient facts to

support a claim pursuant to Section 1024.35. (ECF No. 7-I C’Mov. Br.’ at 21—22). The Court

agrees. Although the Complaint correctly recites several duties that apply to mortgage servicers

pursuant to this regulation, (see Compl. lfl 53—54, 5640), the Complaint contains very few factual

allegations describing actual communications that took place between Plaintiffs and Defendants.


                                                5
Critically, the Complaint contains no allegations that Plaintifis sent a NOE to Defendants at any

time, nor allegations explaining when or how Defendants responded. Plaintiffs allege only that,

on severat occasions, they “advised the Defendants of their error in failing to property consider

and ultimately denying their mortgage modification application,” (Compi.                         ¶   52), and that,

“[n] otwithstand ing the Plaintiffs’ repeated assertions that the Defendants committed errors in

relation to their application, the Defendants failed to take the required steps pursuant to” RESPA,

(Compi.   ¶ 55).
       Plaintiffs assure the Court in their Opposition Brief that “Notices of Error were sent to

[Defendants] and this will all come out during discovery.” (ECF No. 11 (“Opp. Br.”) at 11).

However, the only written communications alleged in the Complaint are two letters that Mr.

Schepisi sent to PHH in April of 2017 expressing “his frustration with the lack of cooperation on

the part of PHH Mortgage,      .   .   false promises by P1-11-I Mortgage,.   .   .   [and] lack of response” from

PHH. (Compi.       ¶ 31,   33). The Complaint does not allege that these letters were meant to advise

PHH of any of the “covered errors” enumerated in Section 1024.35(b)(l)—(l 1). Plaintiffs claim

for the first time in their opposition papers that. during one telephone conversation regarding

Plaintiffs’ application, “a representative of the Defendants stated that [Plaintiffs’] monthly income

was only a few hundred dollars below what Defendants’ guidelines supposedly require.” and that

“Defendants later advised [Plaintiffs] that this statement was in error, yet they never corrected their

en-or.” (ECF No. 11-1       ¶ 9; see also    Opp. Br. at 8). Even if this allegation were contained in the

Complaint, which it is not, Plaintiffs nevertheless fail to explain how this telephone conversation

falls within the written communications governed by RESPA’s error resolution procedures. All

other communication between Plaintiffs and PHH appears to have been via telephone, as well.


(See Compi.   ¶ 24, 28—30).


                                                        6
        Furthermore, as Defendants argue, it is not clear that the processing of a mortgage

modification application even falls within the RESPA definition of mortgage “servicing” such that

an error related to the processing of such an application could             fat!   within the ambit         of


Section 1024.35(b). (See ECF No. 12 at 8—10). RESPA defines “servicing” as “receiving any

scheduled periodic payments from a borrower pursuant to the terms of any loan           .   .   .   and making

the payments of principal and interest and such other payments with respect to the amounts

received from the borrower as may be required pursuant to the terms of the loan.” 12 U.S.C.

§ 2605(i)(3).   Plaintiffs do not allege that their letters expressing frLlstration with PHH’s delays in

processing their application for a loan modification were intended to communicate errors related

to PHH’s receiving and making payments on the loan. The allegations are therefore too sparse for

the Court to find that any letters sent by Plaintiffs plausibly constituted NOEs pursuant to Section

1024.35. See Hager v. CitiMortgctge, Inc., No. 16-3348, 2017 WL 751422. at ‘6 (D.N.J. Feb. 27,

2017) (interpreting RESPA’s definition of “servicing” narrowly in considering whether

communications from a borrower were “qualified written requests” cinder the statute).

       Plaintiffs argcte that their RESPA claim should not be dismissed because the “Complaint

cites the relevant statcttory and regulatory provisions which afford them the right to bring claims

against Defendants.” (Opp. Br. at 13). But the Complaint must contain Jictita1 allegcttions that,

when taken as tate. give rise to a claim for relief pursuant to those provisions. A mere “formulaic

recitation” of the legal standard cannot survive a motion to dismiss. lcjhal, 556 U.S. at 678 (quoting

Tvtonthk. 550 U.S. at 555). Without any allegations that Plaintiffs submitted at least one NOE to

Defendants, and without any allegations explaining how Defendants responded, the Court cannot

conclude that the Complaint adequately states a claim that Defendants violated Section 1024.35.




                                                   7
       2.      Loss Mitigation Procedures

       The Complaint’s RESPA claim also includes a citation to the regulations governing loss

mitigation procedures, 12 C.F.R.      § 1024.41 (which Plaintiffs mistakenly cite as 12 C.f.R.
§ 1024.21). (Compl. at 10). This provision requires,      inter atia, that a servicer receiving a loss

mitigation application 45 days or more before a foreclosure sale:

               (A) Promptly upon receipt of a loss mitigation application, review
               the loss mitigation application to determine if the loss mitigation
               application is complete; and

               (B) Notify the borrower in writing within 5 days (excluding legal
               public holidays, Saturdays, and Sundays) after receiving the loss
               mitigation application that the servicer acknowledges receipt of the
               loss mitigation application and that the servicer has determined that
               the loss mitigation application is either complete or incomplete. If a
               loss mitigation application is incomplete, the notice shall state the
               additional documents and information the borrower must submit to
               make the loss mitigation application complete and [a reasonable
               date by which the borrower should submit the documents and
               information necessary to make the loss mitigation application
               complete]. The notice to the borrower shall include a statement that
               the borrower should consider contacting servicers of any other
               mortgage loans secured by the same property to discuss available
               loss mitigation options.

12 C.F.R.   § 1024.41(b)(2)(i)(A)—(B). The few allegations in the Complaint relating to this
provision are vague and conclusory.       Plaintiffs offer little more than a summary of possible

violations of Section 1024.41 that a servicer may commit. (Compl.     ¶ 59). Nevertheless, Plaintiffs
do allege that, following the submission of their mortgage modification application in February of

2017, PHH responded approximately thirty days later to request additional information. (Compl.

¶ 25). Reading the Complaint to allege that this was PHH’s first acknowledgement of Plaintiffs’
mortgage modification application, and since a foreclosure action was not filed   until   September of

2017 (and therefore the application was received more than 45 days before a potential foreclosure

sale), Plaintiffs sufficiently allege that PHH failed to notify them within five days of receiving the


                                                  $
application whether the ft was complete or incomplete, as required by Section 1024.41 (b)(2)(i)(B).

       However, in “order to bring a claim under RESPA, a plaintiffmust [also] sufficiently allege

one oftwo types ofdamages: (1) actual damages to the borrower as a result ofthe failure to comply

with [12 U.s.c.]   § 2605; or (2) statutory damages in the case of a pattern or practice of
noncompliance with the requirements of § 2605. Additionally, when basing a claim on actual

damages, the borrower has the responsibility to present specific evidence to establish a causal link

between the financing institution’s violation and their injuries.” Block v. Seneca Mortg. Servicing,

221 F. Supp. 3d 559, 592 (D.N.J. 201 6) (quoting Giordano v. MGC Mong, Inc., 160 F. Supp. 3d

778, 781 (D.NJ. 2016)). In order “to survive a motion to dismiss, the complaint must contain

factual allegations suggesting that any damages [a] plaintiff suffered were proximately caused by

[the] defendant’s violations of § 2605, and conclusory allegations to that effect will not suffice.”

Id. (quoting Kapsis v. Am. Home Mortg. Senidng Inc., 923 F. Supp. 2d 430,445 (E.D.N.Y. 2013).

       Plaintim allege that, “[a]s the direct and proximate result of the acts and/or omissions of

the Defendants..    .   the Plaintiffs suffered irreparable harm to their credit rating(s),” requiring

PlaintifTh “to obtain a co-signer in connection with the refinance of the loan on the subject

premises.” (compl. 161). Furthennore, the complaint alleges that when Plaintiffs ultimately

refinanced their mortgage, they “were required to pay a higher interest rate than the market rate

available at the time [they] applied for a loan modification.” (Compl.      ¶ 62). Defendants argue
that Plaintiff? RESPA claim must be dismissed because these allegations do not satis& RESPA’s

actual damages pleading requirement (Mov. Br. at 22-23).

       The court finds Plaintiffs’ damages allegations are insufficiently connected to the alleged

violation to satisfr RESPA’s damages requirement To the extent Plaintiffs allege that they

suffered an actual loss in connection with their mortgage refinancing, the complaint alleges only


                                                   9
that those damages resulted from PHH’s ultimate clcnicil of their mortgage modification

application—not from PHH’s failure to respond within five clays of receipt of the original

application, which is the only plausible RESPA violation sufficiently alleged in the Complaint. In

other words, the Complaint fails to allege any “causal link” between P1-Il-I’s alleged violation (a

delay in acknowledging the initial mortgage modification) and Plaintiffs’ obligation to pay a higher

interest rate on their refinanced loan. Block, 221 F. Supp. 3d at 592.

       As Defendants point out, Plaintiffs’ RESPA claim appears to be premised on the notion

that they were legally entitled to a loan modification, and that Defendants’ denial of the

modification proximately caused the alleged damages.              (See Mov. Br. at 7;      Opp.    Br. at 10

(acknowledging that “all ofPlaintiffs[’] claims flow logically from a determination by thejury that

the Plaintiffs were wrongfully denied a loan modification, and        ...   were forced to obtain financing

from another institution”)).   But   the regulation at issue expressly states that “[n]othing in   § 1024.41
imposes a duty on a servicer to provide any borrower with any specific loss mitigation option.”

12 C.F.R.   § 1024.41(a). “Section 1024.41 provides a borrower more with a right to process, rather
than a right to any specific outcome.” and Plaintiffs do not allege any damages resulting from

Defendants’ failure to adhere to that process. Locoiisole v. IVells Fargo            Mortg..   No. 17-8362,

2018 WL 3158816. at *6 (D.\.J. June 2$, 201$).               Because the Complaint does not connect

Plaintiffs’ damages to the alleged violation of Section 1024.41, the Complaint fails to state a claim

for relief pursuant to that provision. See Bukrni’ski. 2018 WL 6584119, at *3 (affirming dismissal

of RESPA claim where the plaintiffs did “not articulate any facts linking [the mortgage servicer’s]

alleged RESPA violations to damages suffered ‘as a result’ of those failures”) (quoting 12 U.S.C.

§ 2605(I)(1)(A)).




                                                     10
B.     TILA

       Plaintiffs include a citation to “Regulation Z,” 12 C.F.R. § 226.5b, ofthe Truth in Lending

Act, 15 U.S.C.   § 1601 et seq. (‘TILA”), in Count W oftheir Complaint—the same Count alleging
the RESPA violation. (Compl. at 10). Regulation Z governs the disclosures made to borrowers

by creditors providing open-end home equity loans. 12 C.F.R.        § 226.5b. Like RESPA, TILA
requires that a plaintiffplead either actual or statutory damages resulting from a failure to receive

required disclosures. Shahin i PNC Bank, 625 F. App’x 68,72 (3d Cir. 2015).

       Defendants argue that Plaintiffs’ THA claim is “vague” and that “a defendant cannot be

left to guess at what the alleged TILA violation is.” (Mov. Br. at 26). Indeed, the Complaint does

little to explain which provisions of TILA or Regulation Z Plaintifih believe to be at issue, nor

does it allege any disclosures or failures to make disclosures on the part of Defendants that ran

afoul of those provisions. In opposing Defendants’ Motion to Dismiss, Plaintiffs neither dispute

Defendants’ arguments concerning Plaintiffa’ TILA claim nor raise any substantive defense ofthe

TILA claim whatsoever. (See Opp. Br. at 11—13). Moreover, “the allegations of the [C]omplaint

do not support an inference that [PlaintiiTh] suffered any actual damages from [a] failure to receive

     disclosures” in accordance with this regulation. Shahin, 625 F. App’x at 72. The Court

therefore finds that the Complaint fails to state a claim under TILA and dismisses that claim.



        Plaintiffs have not sought leave to amend the Complaint in light of Defendants’ Motion to

Dismiss. However, the Court does not find at this time that amendment would be inequitable or

futile and therefore grants Plaintiffs leave to amend within 21 days. See Grayson v. Mayview State

Hosp., 293 P.3d 103,108 (3d Cir. 2002) (“When a plaintiffdoes not seek leave to amend a deficient

complaint after a defendant moves to dismiss it, the court must inform the plaintiff that he has


                                                 11
leave to amend within a set period of time, unless amendment would be inequitable or futile.”).



C.     State Law Claims

       Plaintiffs’ RESPA and TILA claims were the basis for this Court’s subject matter

jurisdiction pursuant to 28 U.S.C.   §     1331. (See ECF No. 1). The Court therefore declines to

exercise supplemental jurisdiction to address Plaintiffs state law claims at this time, until and

unless Plaintiffs file an amended complaint that satisfies the pleading standard set forth in Rule 8

of the Federal Rules of Civil Procedure for their federal claims. See 28 U.S.C.         § 1367(c)(3) (a
district court “may decline to exercise supplemental jurisdiction over a claim   ...   if.   .   .   the district

court has dismissed all claims for which it has original jurisdiction”). If Plaintiffs again fail to

state a claim pursuant to RESPA or T1LA upon which relief can be granted, their state law claims

will be remanded to state court.



                                     IV.      CONCLUSION

       For these reasons, Defendants’ Motion is granted in part. Plaintiffs’ claims under RESPA

and TILA (Count IV) are dismissed without prejudice.            The Court will address Plaintiffs’

remaining state law claims once an amended complaint is filed and Defendants have responded.

An appropriate Order accompanies this Opinion.




DATED: February        t’    ,20l9
                                                        JOSE   .LIN    E
                                                                           States District Court




                                                   12
